Name: Commission Regulation (EEC) No 367/92 of 14 February 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 2. 92 Official Journal of the European Communities No L 39/31 COMMISSION REGULATION (EEC) No 367/92 of 14 February 1992 fixing the amount of the subsidy on oil seeds Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 307/92 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 15 February 1992. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 350, 19 . 12. 1991 , p. 22. 0 OJ No L 167, 25. 7. 1972, p. 9. (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 39/32 Official Journal of the European Communities 15. 2. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU):  Spain 17,814 18,076 18,243 18,441 16,871  Portugal 26,894 27,156 27,323 27,521 25,951  Other Member States 17,814 18,076 18,243 18,441 16,871 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 41,94 42,55 42,95 43,41 39,72  Netherlands (Fl) 47,25 47,95 48,39 48,92 44,75  BLEU (Bfrs/Lfrs) 864,98 877,70 885,81 895,43 819,19  France (FF) 140,65 142,72 144,04 145,60 133,21  Denmark (Dkr) 159,97 162,32 163,82 165,60 151,50  Ireland ( £ Irl) 15,655 15,885 16,032 16,206 14,826  United Kingdom ( £) 13,897 14,106 14,237 14,394 13,114  Italy (Lit) 31 378 31 840 32 134 32 483 29 717  Greece (Dr) 4 242,40 4 288,19 4 288,76 4 302,01 3 866,86  Spain (Pta) 2 731,50 2 770,95 2 796,38 2 824,61 2 592,70  Portugal (Esc) 5 687,74 5 742,29 5 768,38 5 801,80 5 481,46 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU):  Spain 19,064 19,326 19,493 19,691 18,121  Portugal 28,144 28,406 28,573 28,771 27,201  Other Member States 19,064 19,326 19,493 19,691 18,121 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 44,88 45,50 45,89 46,36 42,66  Netherlands (Fl) 50,57 51,26 51,71 52,23 48,07  BLEU (Bfrs/Lfrs) 925,68 938,40 946,51 956,12 879,89  France (FF) 150,52 152,59 153,91 155,47 143,08  Denmark (Dkr) , 171,19 173,55 175,04 176,82 162,72  Ireland ( £ Irl) 16,753 16,983 17,130 17,304 15,924  United Kingdom ( £) 14,892 15,100 15,232 15,388 14,109  Italy (Lit) 33 580 34 042 34 336 34 685 31 919  Greece (Dr) 4 557,55 4 603,34 4 603,91 4 617,16 4 182,01  Spain (Pta) 2 920,04 2 959,49 2 984,92 3 013,14 2 781,23  Portugal (Esc) 5 948,58 6 003,13 6 029,22 6 062,65 5 742,31 15. 2. 92 Official Journal of the European Communities No L 39/33 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU):  Spain 30,579 31,866 32,606 32,638 31,638  Portugal 37,623 38,596 39,336 39,368 38,368  Other Member States 19,193 20,166 20,906 20,938 19,938 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 45,18 47,47 49,22 49,29 46,94  Netherlands (Fl) 50,91 53,49 55,45 55,54 52,89  BLEU (Bfrs/Lfrs) 931,94 979,19 1 015,12 1 016,67 968,12  France (FF) 151,54 159,22 165,07 165,32 157,42  Denmark (Dkr) 172,35 181,09 187,73 188,02 179,04  Ireland ( £ Irl) 16,866 17,721 18,372 18,400 17,521  United Kingdom ( £) 14,953 15,741 16,338 16,359 15,543  Italy (Lit) 33 808 35 521 36 825 36 881 35 120  Greece (Dr) 4 552,54 4 787,49 4 940,27 4 904,08 4 626,91  Portugal (Esc) 7 931,79 8 130,72 8 273,46 8 273,44 8 069,40  Spain (Pta) 4 705,98 4 850,52 4 960,66 4 964,59 4 816,88 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 DM 2,042030 2,040780 2,039600 2,038510 2,038510 Fl 2,298990 2,297770 2,296580 2,295490 2,295490 Bfrs/Lfrs 42,041400 42,019100 41,990500 41,965000 41,965000 FF 6,961480 6,959740 6,958300 6,957070 6,957070 Dkr 7,917610 7,915230 7,914420 7,911800 7,911800 £Irl 0,766617 0,766087 0,765050 0,764320 0,764320 £ 0,711935 0,711981 0,712013 0,712021 0,712021 Lit 1 537,31 1 539,39 1 541,37 1 543,33 1 543,33 Dr 236,23400 238,82100 241,53700 243,94800 243,94800 Esc 176,04700 176,82300 177,54200 178,08200 178,08200 Pta 128,64300 128,88800 129,14900 129,39600 129,39600